Opinion of the Court, Gary, J. This was a suit upon a promissory note in which the defendant (plaintiff in error) pleaded no consideration. The evidence is such that the finding of the court, trying the cause "without a jury, can not be disturbed. One Dodd borrowed the money for which the note was given, from Dickenson, for six months or a year, as Dodd might prefer, but as the evidence indicated upon condition that Dodd should give a note for it with a surety, and Wylie’s name was mentioned as that of a satisfactory surety. Some few days after the loan was made, Dickenson urged Dodd to bring a note signed by Wylie. Dodd went to Wylie, and Wylie wrote the note sued upon. Wylie, as a witness on his own behalf, testified, “I signed it, as I wanted Dodd to have the six months as they had agreed upon.” Mow, although Dodd had already got the money, yet the credit or term of six months or year, was dependent upon security being given; and the note given to secure to him the time in which to pay, is based upon the good consideration of forbearance. Brandt, Sav. & Guar., Sec. 16. Heintz v. Cahn, 29 111. 308, is in point in principle, though in that case, the consideration between the creditor and the debtor was goods, and the form of the contract a guaranty. Whether Dickenson could at once have maintained an action for money loaned or not, he might have sued for the breach of the contract to give the note, and his damages would have been the money loaned, with interest. 1 Chitty on Contracts, 615. What the plaintiff in error calls propositions of law, refused by the court, are not properly named. They are recitals, as facts, of what he assumed to be facts proven, and of the law applicable to such facts. On the whole case it is quite clear that the judgment is right, and it is affirmed.